 ALLIED CHEMICAL CORPORATIONAlliedChemical Corporation,Wilputte Coke OvenDivisionandWilliam Waters.Case 13-CA-7957March 27, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn December 13, 1968, Trial Examiner Jerry B.Stone issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in part, remanded and withdrawn in part,and that the settlement agreement in this case bereinstated,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Trial Examiner'sDecision, togetherwithasupportingbrief,theCharging Party filed a brief in support of theexceptions, and the Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations,' with the limited modification inthe Order indicated below.ORDERPursuant to the provisions of Section 10(c) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board hereby adopts asitsOrder the RecommendedOrderof the TrialExaminer,except that the Board orders that thecomplaint be, and it hereby is, dismissed in itsentirety, and that the settlement agreement in Case13-CA-7957be, and hereby is, reinstated.TRIAL EXAMINER'S DECISIONJERRY B STONE, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, was tried pursuant to due notice on October21, 1968, at Chicago, Illinois'We find no basis for concluding, as alleged by the Charging Party in hisbrief, that the Trial Examiner's conduct of the hearing, his rulings, or hisDecision, were attended by bias or prejudiceagainst theCharging PartyConsidering the state of the record as a whole, we have no alternative butto sustain the Trial Examiner's recommendation that the complaint bedismissed133The original charge and a first amended charge werefiled on July 11 and September 5, 1967. The complaint inthismatter was issued on August 30, 1968.The critical issue in this case is whether theRespondent, subsequent to February 14, 1968, refused torecallWilliamWaters because of his nonmembership intheUnion at the time of Respondent's refusal to hireWaters on or about July 11, 1967, and/or in an attemptto frustrate concerted protected activities on the part ofotheremployeesThe issue is thus whether theRespondent has violated Section 8(a)(3) and (1) of theAct.All parties were afforded full opportunity to participatein the proceeding. The General Counsel and Respondenthavefiledbriefsinthismatterwhichhavebeenconsidered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:'FINDINGS OF FACT'1.THE BUSINESS OF THE RESPONDENTAlliedChemicalCorporation,WilputteCoke OvenDivision, the Respondent, is, and has been at all materialtimes herein, a corporation duly organized under, andexisting by virtue of, the laws of the State of New York,and has maintained its principal office at 40 RectorStreet,New York, New York. The instant proceedinginvolvesonlytheRespondent'sconstructionprojectlocated on the property of the Wisconsin Steel Companyat Chicago, Illinois.At all times material herein, Respondent has engagedintheengineeringand construction of coke ovensthroughout the states of the United States, including itslocation at theWisconsin Steel Company at Chicago,Illinois.In the course and conduct of its businessoperations during the calendar year, a representativeperiod, Respondent purchased and caused to be delivereddirectly from points outside the State of Illinois to itsIllinois construction site at the Wisconsin Steel Company,materials and supplies in excess of $500,000.In the course and conduct of its business operationsduring the past calendar year, Respondent has renderedservices valued in excess of $500,000 to the WisconsinSteel Company, an interstate corporation, at its Chicago,Illinois, location.Considering the foregoing, it is found and concludedthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDAlthough not placed directly in issue by the pleadings,and although the testimony did not reveal the precisename of the Union involved, the evidence overwhelminglyreveals that the employees performing bricklaying work,other thanWaters,weremembers of a "bricklayers"union and that their "cards" were checked on the job Theevidence also clearly reveals that on July 11, 1967, that'The credibility resolutionsmade herein are based upon a compositeevaluation of the demeanor of the witnesses and the logical consistency ofthe evidenceThe facts are based upon the pleadings and admissions therein,clarification of pleadings narrowing the issues, a stipulation of the parties,and the credited testimony of Burke, Waters, Daniels, and Norman175 NLRB No. 21 134DECISIONSOF NATIONALLABOR RELATIONS BOARDWaterswas refused employment by the Respondentbecause he was not a member of said "bricklayers" unionand was not cleared by said "union," that the "union"had a union steward on the job who represented the"union" in its dealings with the Respondent with respectto the question of "union membership" or clearance ofapplicants or employees, and that other employees on thejobwho were union members around July 24, 1967,engaged in a work stoppage in protest of Waters'employment. It is thus clear that the Union attempted toimpose a condition of employment of union membershipfrom the initial date of employment at Respondent'sjobsitetoldWaters to bring Wheadon along.On July 24, 1967, Waters and Wheadon reported forwork at Respondent's jobsite and were employed Thenext day the union members, bricklayers and ironworkers,on the job walked off in protest A short time later oneironworker spoke to Waters and tried to question Watersabout his "union membership."Waters firmly told theironworker to leave him alone. The employees returned towork, and Waters continued his employment with theRespondent without significant incident until February 14,1968.The August 1967 Layoff; the First Amended ChargeIIITHE ALLEGED UNFAIR LABOR PRACTICESPreliminary Issues; Supervisory StatusAt all material times herein, the following namedpersonsoccupied the positions with the RespondentEmployer following their respective names, and have been,and are now, supervisors and agents of the RespondentEmployer, acting on its behalf, within the meaning ofSection 2(11) and (13) of the Act Don Norman, generalsuperintendentofconstruction,andThomas Burke,bricklayers general foreman.Alleged Unfair LaborPractices;Presettlement-September29, 1967Events of July 1967On July 11, 1967, William Waters, Samuels, andWheadon appeared at Respondent's Chicago jobsite andapplied for work There they met Bricklayers GeneralForeman Burke and several union stewards. There werequestionsby the union steward relating to unionmembership and clearance. Samuels, who had a unioncard,was employed.Waters andWheadon were notemployed because they were not union members and notcleared for employment. Waters attempted to explain thathe had been a union member but had refused to pay aunion fine and therefore was not now a union memberThe union steward, Vecellio, told Waters in effect that hisproblem was with the Union, and that he didn't haveanything to do with it. The Bricklayers general foremanrefused to hire Waters because he was not a member ofthe "bricklayers" union.Thereafter on July 11, 1967, Waters filed the originalunfair labor charge in this case Dunng the week of July21, 1967, Hatfield, a superintendent for the Respondent,telephonedWaters and asked him if he were stillinterested in employment with the Respondent.WaterstoldHatfield that he was interested in employment withthe Respondent Hatfield told Waters that the Respondentwould be happy to process his application. Waters toldHatfield that the Respondent owed him backpay for nothaving employed him on July 11, 1967, and that he wouldcome to work if so compensated. Hatfield asked Watersto come out to the Company the next day Waters toldHatfield that he would like to check with the NationalLabor Relations Board as to what he should do. HatfieldtoldWaters that it would be all right for him to report towork on July 24, 1967. Waters agreed to do so. WaterstoldHatfield thatWheadon, his nephew, had also appliedfor work on July 11, 1967, and had not been employed forthe same reasons, that Wheadon had not as yet filedunfair labor practice charges but could do so. HatfieldOn August 12, 1967, the Respondent had a layoff.Waterswas one of the employees laid off. Watersreturned to work later. However, on September 5, 1967,Waters filed the first amended charge in this case allegingadditional acts of discrimination.The Settlement Agreement and Related ActsThereafter on September 29, 1967, the National LaborRelationsBoard, by its Regional Director, Ross M.Madden, Region 13, approved a unilateral settlementagreement whereby Waters was made whole for any lossof pay suffered as a result of his not being hired on July11, 1967'On or about January 19, 1968, said Regional Directornotified the Respondent that pursuant to the terms of thesettlement agreement the case was closed, conditionedupon continued observance of said settlement agreement.AfterSettlement Conduct;The Events of February1968On or about August 20, 1968, said Regional Directornotified the Respondent he was withdrawing his approvalof said settlement agreement due to violations of saidagreement, and that a complaint would issue based uponthe unfair labor practices which occurred both prior andsubsequent to said settlement agreement.In the meantime on or about February 14, 1968, theRespondent,throughitsgeneralsuperintendentofconstruction,Don Norman, and its bricklayers generalforeman, Thomas Burke, laid off Waters. At the sametime the Respondent laid off about half of its bricklayers.There is no contention and no evidence to the effect thatthe layoff of Waters was discriminatory in nature.On February 14, 1968, Waters, when he was informedby an employee of Respondent that he was being laid offas of that date and was offered his paycheck, refused toaccept the tendered paycheck.On February 15, 1968, William Waters reported forwork at Respondent's jobsite where he had beenemployed.Respondent's timekeeper attempted to handWaters his paycheck at the gate entrance to the jobsite.Waters again refused his paycheck and proceeded to workat the jobsite.On February 15, 1968, the bricklayers on the fob (all ofwhom were union members) walked off the job. OnFebruary 15, 1968, the Respondent notifiedWisconsinSteelWorks (the jobsite involved) that Waters had been'As the facts show, Waters had been offered employment and had goneto work on or about July 24,1967 The settlement agreement and "notice"attached thereto indicated a remedy for the alleged July 1 1 , , 1967, conductWaters was not a signatory party to this settlement agreement ALLIED CHEMICAL CORPORATION135laid off and requested Wisconsin Steel Works to excludeWaters from the jobsite.On or about February 16, 19, and 20, 1968, Waters wasprecluded from entering the jobsite by local police officalsand plant security personnel for Wisconsin Steel WorksSometime after the February 14, 1968, layoff byRespondent, all bricklayers laid off, except Waters, wererecalled to work. All of the bricklayers recalled wereunion members.Motivation as to Respondent's Failure to RecallWaters after February 14, 1968The critical issue in this case is the motivation of theRespondent in the failure to recall Waters to work aftertheFebruary 14, 1968, layoff. The General Counselcontends in effect that motivation to discriminate againstWaters should be inferred from Respondent's conduct inJuly 1967 and from the facts revealing union opposition toWaters in July 1967 and in February 1968 TheRespondent contends that itsmotivationwas of anondiscriminatory nature, that it refused to recall Watersbecause of his insubordination in refusing to accept hisFebruary 14, 1968, layoff and in continuing to work andtrying to work contrary to layoff instructions. Norman,for the Respondent, testified to the effect that it was hisdecision to refuse to recall Waters after the February 14,1968, layoff and that his only reason for such refusal torecallWaters was Waters' insubordination in refusing toaccept his February 14, 1968, layoff. Norman's demeanoras a witness was that of a frank, forthright, and truthfulwitnessThe facts do reveal discriminatory motivation on thepart of the Respondent with respect to the refusal toemploy Waters on July 11, 1967. In this refusal, Burke,however, testified to the effect that he was notknowledgeable as to the law prohibiting discriminatoryconsideration in the employment of employees on July l I,1967 1 do not credit his testimony to such effect. I find ithard to believe in this age and time that he did not havesome realization on July 11, 1967, that it was illegal todiscriminatorily consider employees for employment onthe basis of union membership or lack thereof. Burkefurther testified, and I so credit, that after July 11, 1967,company officials and lawyers informed him of the legalprohibitionsondiscriminatoryconsiderations in theemployment of employees. The conduct of the Respondentinmaking amends for its July 11, 1967, conduct and incontinuing to employ Waters thereafter to February 14,1968, is consistent with this testimony.Considering all of the foregoing, I am convinced thatallof the facts including Respondent's conduct of makingamends for the July 11, 1967, conduct, Waters' conducton February 14 and the days immediately following, andNorman's truthful demeanor negate the possible inferenceof discriminatory propensity revealed in Respondent's July11,conduct.'IconcludeandfindthatNorman'stestimony, to the effect that he made the decision torefuse to recallWaters after February 14, 1968, and thathis reason for refusing to recallWaters was because ofWaters' insubordination on and after February 14, 1968,is to be credited and it is credited. Accordingly, I concludeand find that the evidence does not reveal that theRespondent has violated Section 8(a)(3) and (1) of the Actby the refusal to recall Waters to work after February 14,1968.CONCLUSIONS OF LAW1.AlliedChemical Corporation,Wilputte Coke OvenDivision, the Respondent, is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The evidence does not establish that the Respondenthas engaged in unfair labor practices subsequent to theunilateral settlement agreement approved by the RegionalDirector for Region 13, National Labor Relations Board,on September 29, 1967Nor do the facts otherwiseestablish the failure of the Respondent to comply with theterms of said settlement agreement.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I recommend that1.The complaint allegations insofar as they relate toRespondent's conduct on and after February 14, 1968,shall be severed from said complaint and dismissed.2.The complaint allegations insofar as they relate toRespondent's conduct, excepting for the conduct referredto in 1, above, shall, after severance recommended above,be remanded to the Regional Director for Region 13,NationalLaborRelationsBoard,forappropriatewithdrawal of such complaint allegations.3.The Regional Director shall reinstate the settlementagreement of September 29, 1967.'Ihave considered the fact that the other employees laid off and recalledwere union members